Citation Nr: 0211517	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-09 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to January 15, 1997, 
for an award of a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from February 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which awarded entitlement to a TDIU, 
effective from July 7, 1997.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  On January 15, 1997, the veteran expressed disagreement 
with the 50 percent rating assigned to an award of service 
connection for PTSD; the veteran also raised a claim for 
entitlement to TDIU.

3.  In a March 2000 rating decision, the RO increased the 
veteran's disability rating for PTSD to 100 percent, 
effective from January 15, 1997, and the effective date for 
TDIU was listed as January 15, 1997.
 
4.  Prior to January 15, 1997, it was not factually 
ascertainable that the veteran's service-connected 
disabilities precluded substantially gainful employment. 



CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 15, 1997, for an award of TDIU, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned an earlier effective date for his TDIU award, 
presently in effect from January 15, 1997.  Essentially, the 
veteran maintains that he has not worked since 1984, he 
claims that his TDIU rating should be back to April 1995, 
when he filed his claim for service connection for post-
traumatic stress disorder (PTSD).

This matter was previously before the Board on two occasions, 
and remanded in February 2000 and April 2001, for procedural 
matters.  Specifically, the February 2000 BVA remand 
instructed the RO to issue a statement of the case (SOC); the 
April 2001 BVA remand instructed the RO to issue a 
supplemental statement of the case (SSOC).  The Board has 
reviewed the file and is satisfied that the requested 
development was completed.  See Stegall v. West, 11 Vet. App. 
268 (1998) (as a matter of law, a remand by the Board confers 
on the veteran the right to compliance with the remand 
orders).

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified in pertinent part at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear provisions 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

Although the RO did not explicitly consider the provisions of 
the VCAA in this appeal, the Board finds no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the VCAA were essentially met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is not 
prejudice to the appellant). 

The VCAA requires that VA notify claimants of the information 
and evidence needed to substantiate their claim.  38 U.S.C.A. 
§ 5103.  In a May 1995 letter to the veteran, the RO 
requested that the veteran provide evidence showing that his 
claimed disabilities had been treated since his discharge 
from service.  The RO also informed the veteran that the best 
types of evidence for him to provide were statements from 
doctors who had treated him since service discharge.  The RO 
requested the evidence as soon as possible.  Although the 
foregoing letter was sent in response to the veteran's April 
1995 claim for service connection for disabilities including 
PTSD, the content of that letter was applicable to the 
present claim, as his subsequent TDIU award was based on his 
award for service-connection for PTSD.  It does not appear 
that the veteran responded to that letter with information or 
evidence in support of his claim, although it appears that 
his former representative of record requested a copy of his 
claims file.  In addition to the foregoing, the RO notified 
the veteran of the requirements for establishing entitlement 
to TDIU in the January 1999 hearing officer's decision, the 
March 2000 SOC, and the September 2001 SSOC.  Essentially, 
the Board is satisfied that the veteran has been notified of 
the evidence needed to substantiate his claim.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  The record 
reveals that throughout this appeal, the RO has consistently 
obtained and associated copies of the veteran's VA treatment 
records in his claims file.  The veteran was afforded VA 
examinations in connection with his claims, and copies of 
those examination reports are in the record.  The veteran 
testified at an RO hearing in January 1999, and he declined 
an opportunity to appear at a BVA hearing.  The record 
contains statements from the veteran, which the Board has 
carefully reviewed, including his most recent statement 
received in July 2001 regarding his unemployability.  In 
short, the Board finds no basis for further development in 
this appeal, and finds that the case is ready for appellate 
review.  See 38 U.S.C.A. § 5103A.

A review of the history of this appeal is as follows.  In 
April 1995, the RO received the veteran's claim for service 
connection for PTSD.  In a January 1996 rating decision, the 
RO awarded service connection for PTSD, and assigned a 50 
percent rating from April 27, 1995, the date of receipt of 
the veteran's claim.  The RO notified the veteran of that 
decision by letter dated January 24, 1996.  

On January 15, 1997, the RO received a letter from the 
veteran's representative, indicating that the veteran wished 
to appeal the continuance of a 50 percent rating for PTSD, as 
well as the denial of TDIU.  As this statement was received 
within one year from the date that the veteran was mailed 
notice of the January 1996 rating decision, this statement 
may be construed as a timely notice of disagreement (NOD) as 
to that rating decision.  See 38 C.F.R. § 20.302(a).  The 
January 1997 statement also constitutes a claim for TDIU.  
The Board notes that the veteran submitted a formal claim for 
TDIU in February 1997.  On July 7, 1997, the RO received two 
more statements from the veteran's representative, expressing 
continuing disagreement with the 50 percent rating for PTSD.

In a March 1998 rating decision, the RO awarded the veteran a 
70 percent rating for PTSD, effective from July 7, 1997.  The 
RO also awarded the veteran entitlement to TDIU, effective 
from July 7, 1997.  In January 1999, the veteran appeared at 
a hearing at the RO, and expressed disagreement with the 
effective date assigned to his TDIU award.  In a March 2000 
rating decision, the RO assigned a 100 percent disability 
rating for the veteran's PTSD, effective from January 15, 
1997.  The RO also listed January 15, 1997, as the effective 
date for the TDIU award.  

As noted earlier in this decision, the veteran claims that 
the effective date for his TDIU award should be prior to 
January 15, 1997.  Specifically, he maintains that he should 
be awarded TDIU effective from April 1995, which was the date 
of his original claim for service connection.  

In reviewing claims for assignment of earlier effective dates 
for TDIU awards, the applicable law is the same as that 
governing assignment of earlier effective dates for increased 
rating claims.  In that regard, except as otherwise provided, 
the effective date of a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Additionally, an increased award of disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. 
§ 3.400(o)(2). 

A claim can be any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, and identifying the benefit sought.  
38 C.F.R. § 3.155(a).  In determining whether a TDIU claim is 
raised by the record (in conjunction with an increased rating 
claim) the primary consideration is whether the record 
contains assertions or evidence that the claimant is unable 
to secure or follow a substantially gainful occupation due to 
his or her service-connected disabilities.  See VAOPGCPREC 6-
96.

In the present case, the veteran filed a formal claim for 
TDIU in February 1997.  However, the Board finds that the 
January 1997 statement submitted by the veteran's 
representative constitutes an informal claim for TDIU.  In 
that statement, the veteran's representative indicated that 
the veteran wished to appeal the continuance of a 50 percent 
rating for PTSD, and a denial of individual unemployability.  
The Board finds that that statement constitutes both an 
increased rating claim for PTSD, and a TDIU claim.  

As noted earlier, the effective date will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Additionally, an increased award of disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. 
§ 3.400(o)(2).  In the present case, the RO assigned an 
effective date for TDIU based on the date of receipt of the 
claim for TDIU, which was construed as January 1997.  The 
Board finds no evidence in the record of a TDIU claim prior 
to that date.  Consequently, the remaining question in this 
appeal is whether during the year prior to January 1997, it 
is factually ascertainable that entitlement to TDIU had 
occurred.  See id.  

According to the law, entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  When the veteran's schedular rating is less 
than total, a total rating may nonetheless be assigned when:  
1) if there is only one disability, this disability shall be 
ratable at 60 percent or more; and 2) if there are two or 
more disabilities, at least one disability shall be ratable 
at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  In addition to 
the foregoing, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Considering the foregoing, the Board notes that prior to 
January 15, 1997, the veteran did not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), for TDIU.  In 
fact, prior to that time, the veteran's combined disability 
rating was 50 percent, consisting of a 50 percent rating for 
PTSD and a noncompensable rating for facial scars.  Thus, 
prior to January 15, 1997, he did not meet the percentage 
requirements for TDIU, as set forth under 38 C.F.R. 
§ 4.16(a), and thus, could not be considered for a TDIU on 
this basis prior to that time.  

Additionally, the Board finds no persuasive evidence in the 
record that the veteran was otherwise unemployable due to his 
service-connected disabilities prior to January 15, 1997.  
See 38 C.F.R. § 4.16(b).  The Board finds that the pertinent 
medical evidence consists of VA examination reports and 
treatment records, none of which contain findings suggesting 
unemployability due to service-connected disabilities prior 
to January 15, 1997.  In fact, many of the outpatient 
treatment records cited above reflect treatment for 
nonservice-connected disabilities which may not serve as a 
basis for an earlier effective date for TDIU.  See 38 C.F.R. 
§ 4.16.  

In a July 1996 VA examination for mental disorders, the 
examiner diagnosed the veteran with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 65.  It was 
also noted that the veteran had labile hypertension, and 
degenerative arthritis of the back (status post operation), 
with recurring severe back pain.  The examiner opined that 
the veteran appeared "to be severely unstable due to his 
multiple emotional and physical conditions and not capable of 
any gainful employment at this time or in the foreseeable 
future."  Significantly, the examiner did not limit the 
veteran's unemployability to his service-connected PTSD and 
facial scars.  Rather, he indicated that other "physical 
conditions" contributed to the veteran's unemployability, 
and one of the physical conditions listed in the examination 
report is a back disorder with severe back pain.  The Board 
emphasizes that TDIU is based solely on the effects of 
service-connected disabilities.  As such, the July 1996 VA 
examination report is not a basis for finding entitlement to 
TDIU.  

Looking at other medical records during the pertinent time 
period (January 15, 1996 to January 15, 1997), the Board 
finds no other medical statement or other evidence suggesting 
that the veteran's service-connected disabilities rendered 
him unemployable.  The Board notes that prior to this period, 
there are numerous medical records indicating that the 
veteran was employable, despite his disabilities.  While this 
evidence is not controlling on the present appeal, it is 
consistent with the finding that prior to January 15, 1997, 
it was not factually ascertainable that an increase in 
disability had occurred, which warranted a finding of TDIU.  
See 38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 3.400(o)(2).

In sum, the Board does not find a basis to assign an 
effective date prior to January 15, 1997, for an award of 
TDIU.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
In reaching this conclusion, the Board has considered the 
veteran's testimony presented in a January 1999 hearing, as 
well as recent statements from the veteran indicating that he 
had been unemployed for many years prior to 1997.  As such, 
the veteran contends that he should be entitled to an earlier 
effective date for TDIU.  Despite the veteran's foregoing 
contentions, the Board must conclude that there is simply no 
legal basis to award an earlier effective date for TDIU in 
this case.  As explained above, the veteran did not initiate 
a claim for TDIU until January 1997.  Therefore, the earliest 
possible date that the veteran could be awarded a TDIU rating 
would be January 1996, provided that the evidence reflected a 
factually ascertainable basis for entitlement during the year 
prior to receipt of the claim.  However, the evidence in this 
case, as discussed above, simply does not reflect an 
ascertainable basis for entitlement to TDIU during the year 
prior to January 1997, and as such, the claim is denied.  The 
Board has considered the "benefit of the doubt" rule, but 
because the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. 
§ 5107(b) only requires that the Board consider all the 
evidence and material of record; the benefit-of-the-doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).  


ORDER

The claim for entitlement to an effective date prior to 
January 15, 1997, for an award of a total disability rating 
based on individual unemployability, due to service-connected 
disabilities, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

